DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/099,787.  Claims 1-14 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because (a) and (b) in FIG. 6 should be labeled FIG. 6A and FIG. 6B, respectively, in accordance with 37 CFR 1.84(u)(1).  Additionally, the specification should be amended to reflect the changes in the drawings, e.g. paragraph [0012].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  line 5, “the shift speed” should be changed to - -a shift speed- - for claim consistency.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  line 5, “the shift speed” should be changed to - -a shift speed- - for claim consistency.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious an oil pressure control device for a continuously variable transmission wherein if the control part determines that a gear ratio of the continuously variable transmission is maximum, as a first condition, when an instructed oil pressure of the control valve for the pressure regulating valve is larger than the oil pressure of oil supplied from the pressure regulating valve to the driven pulley, a control for lowering the instructed oil pressure is performed, in combination with the other elements required by independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OGATA et al. (US 2010/0255942 A1) discloses a CVT hydraulic control system wherein different control schemes are performed in accordance with input pressure values (see paragraph [0048]).  However, the reference fails to disclose the above limitations that deal with, if a control part determines that a gear ratio of the continuously variable transmission is maximum, as a first condition, when an instructed oil pressure of a control valve for a pressure regulating valve is larger than the oil pressure of oil supplied from the pressure regulating valve to a driven pulley, a control for lowering the instructed oil pressure is performed.
NIHEI et al. (US 2007/0082769 A1) discloses a CVT line pressure control method utilizing a pressure regulating valve and limit values (see paragraph [0010] and Claim 1).  However, the reference fails to disclose the above limitations that deal with, if a control part determines that a gear ratio of the continuously variable transmission is maximum, as a first condition, when an instructed oil pressure of a control valve for a pressure regulating valve is larger than the oil pressure of oil supplied from the pressure regulating valve to a driven pulley, a control for lowering the instructed oil pressure is performed.
SAITO et al. (US 6,530,218) discloses a CVT system with pressure regulating valve (see Fig. 1).  However, the reference fails to disclose the above limitations that deal with, if a control part determines that a gear ratio of the continuously variable transmission is maximum, as a first condition, when an instructed oil pressure of a control valve for a pressure regulating valve is larger than the oil pressure of oil supplied from the pressure regulating valve to a driven pulley, a control for lowering the instructed oil pressure is performed.
TOMINAGA (US 6,086,513) discloses a CVT control system with multiple pressure regulating valves and pressure comparison based control (see Claim 2).  However, the reference fails to disclose the above limitations that deal with, if a control part determines that a gear ratio of the continuously variable transmission is maximum, as a first condition, when an instructed oil pressure of a control valve for a pressure regulating valve is larger than the oil pressure of oil supplied from the pressure regulating valve to a driven pulley, a control for lowering the instructed oil pressure is performed.
HAYASHI et al. (US 5,157,992) discloses a CVT pressure control system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with, if a control part determines that a gear ratio of the continuously variable transmission is maximum, as a first condition, when an instructed oil pressure of a control valve for a pressure regulating valve is larger than the oil pressure of oil supplied from the pressure regulating valve to a driven pulley, a control for lowering the instructed oil pressure is performed.
TATARA (US 5,085,107) discloses a CVT control system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with, if a control part determines that a gear ratio of the continuously variable transmission is maximum, as a first condition, when an instructed oil pressure of a control valve for a pressure regulating valve is larger than the oil pressure of oil supplied from the pressure regulating valve to a driven pulley, a control for lowering the instructed oil pressure is performed.
This application is in condition for allowance except for the following formal matters: 
Objections to drawings and claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655